UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2016



GEORGE ELWOOD ODUM,

                                              Plaintiff - Appellant,
          versus


INTERNATIONAL   LONGSHOREMEN’S   ASSOCIATION,
Local 1751 of Georgetown, South Carolina,

                                               Defendant - Appellee,
          and


INTERNATIONAL LONGSHOREMEN’S ASSOCIATION,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-96-3798-2-23)


Submitted:   January 21, 1999             Decided:   February 3, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Elwood Odum, Appellant Pro Se. Grover Cleveland Seaton,
III, Moncks Corner, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Elwood Odum appeals the district court’s orders dis-

missing his 42 U.S.C. § 2000e-2 (1994) complaint and denying his

motion for reconsideration.   Odum’s case was referred to a magis-

trate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The mag-

istrate judge recommended that the union’s summary judgment motion

be granted. The district court adopted the magistrate’s report and

recommendation.    See Odum v. International Longshoremen’s Ass’n,

No. CA-96-3798-2-23 (D.S.C. May 19, 1998).*

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation. See Wells v. Shriners Hosp., 109

F.3d 198, 201 (4th Cir. 1997); see generally Thomas v. Arn, 474

U.S. 140 (1985).    Odum has waived appellate review by failing to

timely file objections.   Further, the district court did not abuse

its discretion in denying Odum’s motion for reconsideration, be-

cause Odum’s objections were not timely filed. See Fed. R. Civ. P.

72(b); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).     Ac-

cordingly, we dismiss the appeal.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.                                        DISMISSED


     *
       The district court’s order was filed on May 14, 1998; the
judgment and the order were both entered on the docket on May 19,
1998. See Fed. R. Civ. P. 58, 79(a).

                                 2